Citation Nr: 0833169	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  99-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a fracture of the supracondylar 
of the right knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1977 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, in pertinent part, denied an increased 
evaluation for the veteran's service-connected right knee 
disability.  

Thereafter, the veteran perfected a timely appeal with 
respect to his increased rating claim.  Following a January 
2001 remand for further evidentiary development, the Board, 
in February 2003, denied this issue.  In June 2003, the 
United States Court of Appeals for Veterans Claims (Court), 
pursuant to a Motion for Remand (Motion), vacated the Board's 
decision and remanded the matter for further actions 
consistent with the Motion.  

In March 2004, the Board remanded the veteran's increased 
rating claim to the Appeals Management Center (AMC) in 
Washington, D.C. for further evidentiary development and 
completion of due process requirements.  In February 2006, 
the Board denied this issue.  

In April 2006, the veteran filed a motion for reconsideration 
of the Board's February 2006 decision.  The Board denied this 
motion in July 2006.  

Additionally, the veteran appealed the Board's February 2006 
decision to the Court.  In November 2007, the Court, pursuant 
to a Joint Motion For Partial Remand, vacated that part of 
the Board's February 2006 decision that had denied the 
veteran's claim for an increased rating for his 
service-connected right knee disability and remanded the 
matter for further evidentiary development and completion of 
due process requirements.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At a November 2004 VA examination, the veteran complained of 
buckling, swelling, and pain in his right knee.  X-rays taken 
of his right knee at that time showed mild degenerative joint 
disease, and a physical examination demonstrated tenderness 
on palpation and pain on movement.  The remainder of the 
evaluation was negative, with range of motion from zero to 
160 degrees, normal stability, and no erythema, inflammation, 
or effusion.  The examiner concluded that the veteran had 
"moderate to severe functional loss of range of motion, due 
to pain."  

Subsequently, in an April 2008 statement, the veteran's 
attorney asserted that the veteran experiences instability, 
limitation of motion, and chronic severe pain in his right 
knee as a result of his service-connected right knee 
disability.  VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  See also Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the contentions made by the veteran 
(through his attorney) regarding the current nature and 
extent of the veteran's service-connected right knee 
disability-particularly since the last VA examination of 
this joint-the Board finds that a remand of the veteran's 
increased rating claim is necessary.  Specifically, on 
remand, the veteran should be accorded a VA examination to 
determine the current nature and extent of his 
service-connected post-operative residuals of a fracture of 
the supracondylar of the right knee.  

Most recently, the Court set forth specific Veterans Claims 
Assistance Act of 2000 (VCAA) notification requirements for 
increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  As the VCAA notice letter furnished 
to the veteran in October 2004 in the present case does not 
comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
increased rating claim for 
post-operative residuals of a 
fracture of the supracondylar of the 
right knee;
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected knee disability 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Code for rating 
post-operative residuals of a 
fracture of the supracondylar of the 
right knee (including Diagnostic 
Codes 5255, 5257, 5260, 5261, 5275); 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from 0 to as much as 
100 percent (depending on the 
disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and provide examples of 
the types of relevant medical and lay 
evidence that he may submit (or ask 
the VA to obtain)-e.g. competent lay 
statements describing symptoms, 
medical records, medical statements, 
employer statements job application 
rejections and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.  After obtaining the appropriate 
release of information form where 
necessary, procure copies of any 
additional records of right knee 
treatment that the veteran may have 
received since December 2004.  
Associate all such available reports 
with the claims folder.  

3.  In addition, obtain copies of 
records of right knee treatment that 
the veteran may have received at the VA 
Medical Center in Tuskegee, Alabama 
since December 2004.  Associate all 
such available reports with the claims 
folder.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
post-operative residuals of a fracture 
of the supracondylar of his right knee.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss any limitation 
of motion and instability found to be 
associated with the service-connected 
right knee disability.  

In addition, the examiner should 
discuss whether the veteran's right 
knee exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
right knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right knee repeatedly over a 
period of time.  

5.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue entitlement to a rating in excess 
of 20 percent for service-connected 
post-operative residuals of a fracture 
of the supracondylar of the right knee.  
If the decision remains in any way 
adverse to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


